Exhibit 10.1

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (the “Agreement”), is made as of this 28th day of
December, 2007, by and between ForeFront Holdings, Inc., a Florida corporation
(“ForeFront”) and ForeFront BVI Ltd., a British Virgin Islands limited company
(the “Company”).

WITNESSETH:

WHEREAS, ForeFront is the sole shareholder and owner of 100% of the issued and
outstanding shares (the “Shares”) of ForeFront Group, Inc., a Florida
corporation, ForeFront Multimedia, LLC, a Florida limited liability company and
Miller Golf Company, a Florida corporation;

WHEREAS, ForeFront desires to contribute to the Company the Shares as capital;
and

WHEREAS, ForeFront and the Company wish to set forth their agreement in writing
in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the facts, mutual provisions and covenants
contained herein, including the recitals set forth above, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Capital Contribution.

1.1 ForeFront hereby agrees to contribute to the Company, and the Company hereby
agrees to accept and assume from ForeFront, all of the Shares as a contribution
to the capital of the Company (the “Capital Contribution”).

1.2 In exchange for the Capital Contribution, the Company agrees to issue and
deliver to ForeFront 2,433,398 shares (the “Company Shares”) of the common
stock, par value $0.001 (the “Common Stock”), of the Company.

2. Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place in the offices of Greenberg Traurig, P.A., 1221 Brickell
Avenue, Miami, Florida 33131 at 10:00 a.m., Miami time, on the date hereof, or
such other time, date and location as may be agreed upon by the parties hereto
(the “Closing Date”). On the Closing Date:

(a) ForeFront shall deliver to the Company the certificates evidencing the
Shares, bearing or accompanied by appropriate powers or endorsements and/or such
other documents as are necessary to effect the transfer of the Shares to the
Company and such other documents as the Company may reasonably request for the
purpose of consummating the transactions contemplated hereby; and



--------------------------------------------------------------------------------

(b) the Company shall deliver to ForeFront such other documents as ForeFront may
reasonably request for the purpose of consummating the transactions contemplated
hereby.

3. Representations and Warranties of ForeFront. ForeFront hereby represents and
warrants to the Company, as of the date hereof and the time of the Closing,
that:

3.1 Organization, Good Standing, etc. ForeFront is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida. ForeFront is qualified as a foreign corporation in such other
jurisdictions in which the conduct of its business or its leasing of property
requires such qualification. ForeFront has all requisite corporate power and
authority to own and lease its property, to conduct its business as presently
conducted and to enter into and perform its obligations under the terms of this
Agreement.

3.2 Agreements and Instruments Duly Authorized; No Conflict. The execution and
delivery by ForeFront of this Agreement, and the performance by ForeFront of the
transactions contemplated herein, have been duly authorized and approved by all
requisite corporate action. The execution and delivery by ForeFront of this
Agreement, the performance by ForeFront of the transactions contemplated herein,
and compliance by ForeFront with the provisions hereof and thereof, do not and
will not conflict or be inconsistent with, or result in a breach or violation of
the terms, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of any lien pursuant to the terms of, or result in
any adjustment or creation of any rights under, the Articles of Incorporation or
Bylaws of ForeFront, or any statute, law, rule or regulation or any order,
judgment, decree, indenture, mortgage, deed of trust, lease, covenant or other
agreement or instrument to which ForeFront is a party or to which any of its
properties is subject.

3.3 Investment Intent. ForeFront hereby represents and warrants to the Company
that ForeFront is acquiring the Company Shares solely for investment, for its
own account and not with a view to resale or redistribution in violation of
applicable securities laws. ForeFront understands that the Company Shares may
not be resold in connection with any proposed sale to a U.S. person or entity
without registration under the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Securities and
Exchange Commission thereunder, all as the same shall be in effect at the time
(the “Securities Act”), or pursuant to an exemption therefrom. ForeFront agrees
that ForeFront will not sell or otherwise transfer the Company Shares unless
they are registered under the Securities Act or unless an exemption from
registration thereunder is available, as applicable.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to ForeFront, as of the date hereof and the time of the Closing,
that:

4.1 Organization, Good Standing, etc. The Company is a limited company duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands. The Company is qualified as a foreign corporation in such other
jurisdictions in which the conduct of its business or its leasing of property
requires such qualification. The Company has all requisite corporate power and
authority to own and lease its property, to conduct its business as presently
conducted and to enter into and perform its obligations under the terms of this
Agreement.

 

2



--------------------------------------------------------------------------------

4.2 Agreements and Instruments Duly Authorized; No Conflict. The execution and
delivery by the Company of this Agreement, and the performance by the Company of
the transactions contemplated herein, have been duly authorized and approved by
all requisite corporate action. The execution and delivery by the Company of
this Agreement, the performance by the Company of the transactions contemplated
herein, and compliance by the Company with the provisions hereof and thereof, do
not and will not conflict or be inconsistent with, or result in a breach or
violation of the terms, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of any lien pursuant to the terms
of, or result in any adjustment or creation of any rights under, the articles of
incorporation or bylaws or equivalent organization documents of the Company, or
any statute, law, rule or regulation or any order, judgment, decree, indenture,
mortgage, deed of trust, lease, covenant or other agreement or instrument to
which the Company is a party or to which any of its properties is subject.

5. Miscellaneous.

5.1 Disregarded Entity Election. In the event that (i) ForeFront has not
received the approval of the holders of a majority of ForeFront’s outstanding
capital stock held by stockholders not affiliated with Stanford International
Bank Ltd. (“SIBL”) or Stanford Venture Capital Holdings, Inc. of that certain
Plan of Reorganization, dated     , 2007 and the transactions contemplated
thereby within seventy-five (75) days from the date assets are contributed to
the Company pursuant to this Agreement or (ii) SIBL or ForeFront exercises its
right to terminate certain agreements, pursuant to Section 5 of that certain
Letter Agreement, dated as of the date hereof, ForeFront may file with the
Internal Revenue Service a Form 8832 Entity Classification Election electing to
treat the Company as a partnership retroactive to the date immediately prior to
the contribution of assets pursuant to this Agreement.

5.2 Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of the State of Florida, without giving effect to
conflicts of law principles.

5.3 Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when personally delivered, confirmed
transmission by facsimile transmission or email, two days following the day when
deposited with an overnight courier service, such as Federal Express, for
delivery to the intended addressee or two days following the day when deposited
in the United States mails, first class postage prepaid, at the addresses at the
principal place of business of the parties hereto. Any person may alter the
address to which communications or copies are to be sent by giving notice of
such change of address in conformity with the provisions of this paragraph for
the giving of notice.

5.4 Binding Nature of Agreement; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns, except that no party may
assign or transfer its rights under this Agreement without the prior written
consent of the other parties hereto.

 

3



--------------------------------------------------------------------------------

5.5 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

5.6 Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

5.7 Paragraph Headings. The section headings in this Agreement are for
convenience only. The section headings form no part of this Agreement and shall
not affect its interpretation.

5.8 Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.

[Remainder of Page Intentionally Left Blank; Signature on Following Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.

 

FOREFRONT HOLDINGS, INC., a Florida corporation By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer FOREFRONT BVI
LTD., a British Virgin Islands limited company By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer

 

5